Order and judgment (one paper), Supreme Court, Bronx County, entered March 22, 1976, unanimously affirmed, without costs and without disbursements. The challenge to the report of the Referee below as made to Justice Helman cannot be sustained. Section 405 of the Election Law is not self-executing and cancellation under this statute is not automatic. The Board of Elections is required to follow a certain procedure as specified by subdivisions 2 through 7, inclusive, of section 405, in order to cancel the registration of a voter thereunder. Petitioner, carrying the burden of proof, has failed to make an adequate showing that in the 80 instances here involved, the registration of such voters actually had been cancelled at the time said voters’ signatures were obtained (Matter of Celler v Larkin, 71 Misc 2d 17). The finding by the Referee that the signatures were obtained lawfully is supported by the credible evidence. Concur—Markewich, J. P., Murphy, Lupiano, Birns and Capozzoli, JJ.